DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/11/2022 has been entered. 

Response to Amendment
	The amendments filed on 1/11/2022 does not put the application in condition for allowance.	
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 31-33, 37, 42-44, 47-49, and 50-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US Pub No. 2010/0206378) in view of Hovel (US Pub No. 2010/0078056),  Aschenbrenner (US Pub No. 2005/0268959), and Jee (US Pub No. 2014/0345668)
Regarding Claim 31, Erickson et al. teaches photovoltaic module [100, Fig. 1, 0019], comprising:
a photovoltaic laminate [232 and 210, Fig. 2A, 0023], that includes a plurality of physically separated sub-cells [Fig. 2A, 0022, 0028] formed upon singulation of a photovoltaic cell [Examiner is interpreting “formed upon singulation” as the physically separated cells as shown in 2A, as physical separation is required for the cells as shown in figure. 2A, the manner which the cell are formed do not provide a structural difference], and
Erickson et al. is silent on each of the plurality of sub-cells comprising a metallization structure bonded to a back surface, opposite a light-receiving surface, of each of the singulated and physically separated sub-cells , wherein the metallization structure electrically bridges but does not entirely overlap the n type and p type semiconductor of at least two of the plurality of sub-cells; wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the metal portion is a unitary structure that extends over the groove for substantially the length of the groove, the length of the groove being parallel with corresponding edges of the first subcell and the second subcell adjacent to the groove, and the length of the groove orthogonal to a width of the groove, the width extending between the corresponding edges of the first sub cell and the second sub cell adjacent to the groove.
Hovel et al. teaches each of the plurality of sub-cells comprising a connection structure [65A, Fig. 5A, 0089] bonded to a back surface [Fig. 5A], opposite a light-receiving surface [figure 5A], of each of the singulated and physically separated sub-cells [Fig. 5A], wherein the connection structure electrically bridges but does not entirely overlap at least two of the plurality of sub-cells, which comprises a n type and p type semiconductor [See 64A and 63B, Fig. 5A, 0089]; and wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells [Fig. 5A], an electrode portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the electrode portion is a structure that extends over the groove for substantially the length of the groove [See connection structure 65A, Fig. 5A, 0089], the length of the groove being parallel with corresponding edges of the first subcell and the second subcell adjacent to the groove, and the length of the groove orthogonal to a width of the groove, the width extending between the corresponding edges of the first sub cell and the second sub cell adjacent to the groove [Fig. 5A]
Since Erickson et al. is concerned about providing improved energy capture [0054], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilized the cells and connections of Hovel et al. in the module of Erickson et al. in order to provide improved overall cell efficiency [0024].
Jee et al. teaches a connection structure [520, Fig. 2, 0022] made of metal [500, Fig. 2, 0031, electrode can be made of metal] which connects a n type semiconductor region to a p type semiconductor region [see semiconductor regions 420 of C2 and 210 of C3, Fig. 2, 0022].
Since modified Erickson et al. teaches the use of solar cells where p and n type semiconductor regions, and connection structures are configured in a similar manner, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Erickson et al. with the metal connection structure of Jee et al. as it is merely the selection of a known material for connecting p and n type semiconductor regions in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Aschenbrenner et al. teaches a continuous interconnect structure with a continuous electrically conductive material having several regions, which have slits that provide strain relief [0026]. 
Since Erickson et al. is concerned about providing improved energy capture [0054] and efficiency [0044], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Erickson et al. with the continuous interconnect design of Aschenbrenner et al. in order to provide stain relief [0026].
Within the combination above, modified Erickson et al. teaches the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the metal portion is a continuous structure that extends over the groove for substantially the length of the groove [See rejection above].
Regarding Claim 32, within the combination above, modified Erickson et al. discloses wherein the metal portion of the  metallization structure connects the sub-cells in-parallel, in-series, or a combination thereof [0028, See rejection 31].
Regarding Claim 33, within the combination above, modified Erickson et al. discloses the boost-less voltage conversion device is a boost-less microinverter [buck type step down converter], wherein the first voltage is a direct current (DC) voltage and the second voltage is an alternating current (AC) voltage [0031].
Regarding Claim 37, within the combination above, modified Erickson et al. teaches  the boost-less voltage conversion device is further configured to convert the second voltage to a third voltage [335 comprises buck converter 340 and slow inverter 370, Fig. 3].
Regarding Claim 42, Erickson et al. teaches photovoltaic module [100, Fig. 1, 0019], comprising:
a photovoltaic laminate [232 and 210, Fig. 2A, 0023], that includes a plurality of physically separated sub-cells [Fig. 2A, 0022, 0028] formed upon singulation of a photovoltaic cell [Examiner is interpreting “formed upon singulation” as the physically separated cells as shown in 2A, as physical separation is required for the cells as shown in figure. 2A, the manner which the cell are formed do not provide a structural difference], and
Erickson et al. is silent on each of the plurality of sub-cells comprising a metallization structure bonded to a back surface, opposite a light-receiving surface, of each of the singulated and physically separated sub-cells , wherein the metallization structure electrically bridges but does not entirely overlap the n type and p type semiconductor of at least two of the plurality of sub-cells; wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the metal portion is a unitary structure that extends over the groove for substantially the length of the groove, the length of the groove being parallel with corresponding edges of the first subcell and the second subcell adjacent to the groove, and the length of the groove orthogonal to a width of the groove, the width extending between the corresponding edges of the first sub cell and the second sub cell adjacent to the groove.
Hovel et al. teaches each of the plurality of sub-cells comprising a connection structure [65A, Fig. 5A, 0089] bonded to a back surface [Fig. 5A], opposite a light-receiving surface [figure 5A], of each of the singulated and physically separated sub-cells [Fig. 5A], wherein the connection structure electrically bridges but does not entirely overlap at least two of the plurality of sub-cells, which comprises a n type and p type semiconductor [See 64A and 63B, Fig. 5A, 0089]; and wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells [Fig. 5A], an electrode portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the electrode portion is a structure that extends over the groove for substantially the length of the groove [See connection structure 65A, Fig. 5A, 0089], the length of the groove being parallel with corresponding edges of the first subcell and the second subcell adjacent to the groove, and the length of the groove orthogonal to a width of the groove, the width extending between the corresponding edges of the first sub cell and the second sub cell adjacent to the groove [Fig. 5A]
Since Erickson et al. is concerned about providing improved energy capture [0054], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilized the cells and connections of Hovel et al. in the module of Erickson et al. in order to provide improved overall cell efficiency [0024].
Jee et al. teaches a connection structure [520, Fig. 2, 0022] made of metal [500, Fig. 2, 0031, electrode can be made of metal] which connects a n type semiconductor region to a p type semiconductor region [see semiconductor regions 420 of C2 and 210 of C3, Fig. 2, 0022].
Since modified Erickson et al. teaches the use of solar cells where p and n type semiconductor regions, and connection structures are configured in a similar manner, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Erickson et al. with the metal connection structure of Jee et al. as it is merely the selection of a known material for connecting p and n type semiconductor regions in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Aschenbrenner et al. teaches a continuous interconnect structure with a continuous electrically conductive material having several regions, which have slits that provide strain relief [0026]. 
Since Erickson et al. is concerned about providing improved energy capture [0054] and efficiency [0044], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Erickson et al. with the continuous interconnect design of Aschenbrenner et al. in order to provide stain relief [0026].
Within the combination above, modified Erickson et al. teaches the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the metal portion is a continuous structure that extends over the groove for substantially the length of the groove [See rejection above].
	Regarding Claim 43, within the combination above, modified Erickson et al. teaches wherein the metal portion of the metallization structure connects the sub-cells in-parallel, in-series, or a combination thereof [0028].
	Regarding Claim 44, within the combination above, modified Erickson et al. teaches wherein the boost-less voltage conversion device is a boost-less microinverter [buck type step down converter], wherein the first voltage is a direct current (DC) voltage and the second voltage is an alternating current (AC) voltage [0031].
Regarding Claim 47, Erickson et al. teaches photovoltaic module [100, Fig. 1, 0019], comprising:
a photovoltaic laminate [232 and 210, Fig. 2A, 0023], that includes a plurality of physically separated sub-cells [Fig. 2A, 0022, 0028] formed upon singulation of a photovoltaic cell [Examiner is interpreting “formed upon singulation” as the physically separated cells as shown in 2A, as physical separation is required for the cells as shown in figure. 2A, the manner which the cell are formed do not provide a structural difference], and
Erickson et al. is silent on each of the plurality of sub-cells comprising a metallization structure bonded to a back surface, opposite a light-receiving surface, of each of the singulated and physically separated sub-cells , wherein the metallization structure electrically bridges but does not entirely overlap the n type and p type semiconductor of at least two of the plurality of sub-cells; wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the metal portion is a unitary structure that extends over the groove for substantially the length of the groove, the length of the groove being parallel with corresponding edges of the first subcell and the second subcell adjacent to the groove, and the length of the groove orthogonal to a width of the groove, the width extending between the corresponding edges of the first sub cell and the second sub cell adjacent to the groove.
Hovel et al. teaches each of the plurality of sub-cells comprising a connection structure [65A, Fig. 5A, 0089] bonded to a back surface [Fig. 5A], opposite a light-receiving surface [figure 5A], of each of the singulated and physically separated sub-cells [Fig. 5A], wherein the connection structure electrically bridges but does not entirely overlap at least two of the plurality of sub-cells, which comprises a n type and p type semiconductor [See 64A and 63B, Fig. 5A, 0089]; and wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells [Fig. 5A], an electrode portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the electrode portion is a structure that extends over the groove for substantially the length of the groove [See connection structure 65A, Fig. 5A, 0089], the length of the groove being parallel with corresponding edges of the first subcell and the second subcell adjacent to the groove, and the length of the groove orthogonal to a width of the groove, the width extending between the corresponding edges of the first sub cell and the second sub cell adjacent to the groove [Fig. 5A].

Since Erickson et al. is concerned about providing improved energy capture [0054], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilized the cells and connections of Hovel et al. in the module of Erickson et al. in order to provide improved overall cell efficiency [0024].
Jee et al. teaches a connection structure [520, Fig. 2, 0022] made of metal [500, Fig. 2, 0031, electrode can be made of metal] which connects a n type semiconductor region to a p type semiconductor region [see semiconductor regions 420 of C2 and 210 of C3, Fig. 2, 0022].
Since modified Erickson et al. teaches the use of solar cells where p and n type semiconductor regions, and connection structures are configured in a similar manner, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Erickson et al. with the metal connection structure of Jee et al. as it is merely the selection of a known material for connecting p and n type semiconductor regions in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Aschenbrenner et al. teaches a continuous interconnect structure with a continuous electrically conductive material having several regions, which have slits that provide strain relief [0026]. 
Since Erickson et al. is concerned about providing improved energy capture [0054] and efficiency [0044], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Erickson et al. with the continuous interconnect design of Aschenbrenner et al. in order to provide stain relief [0026].
Within the combination above, modified Erickson et al. teaches the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the metal portion is a continuous structure that extends over the groove for substantially the length of the groove [See rejection above].
	Regarding Claim 48, within the combination above, modified Erickson et al. teaches wherein the metal portion of the metallization structure connects the sub-cells in-parallel, in-series, or a combination thereof [0028].
	Regarding Claim 49, within the combination above, modified Erickson et al. teaches wherein the boost-less voltage conversion device is a boost-less microinverter [buck type step down converter], wherein the first voltage is a direct current (DC) voltage and the second voltage is an alternating current (AC) voltage [0031].
	Regarding Claim 50, within the combination above, modified Erickson et al. teaches wherein the metallization structure comprises a plated metal or a metal foil [see rejection above].
	Regarding Claim 52, within the combination above, modified Erickson et al. teaches a boost-less voltage conversion device [Fig. 3, inverter 335 has a DC/DC converter 340 which is a buck converter and further in para. 41 and 42, a step down converter] configured to convert a first voltage from the photovoltaic laminate to a second voltage [the inverter converts the high voltage DC produced by 120 into AC Utility, 0031].
	Regarding Claim 53, within the combination above, modified Erickson et al. is silent on wherein the groove is a thin laser groove.
	Jee et al. teaches p and n type semiconductor regions separated by a laser process [0039].
	Since modified Erickson et al. teaches a p and n type semiconductor regions which are separated by spaces, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the spaces between the n and p type semiconductor regions of modified Erickson with the laser process of Jee et al. as it is merely the selection of a known process for patterning semiconductor regions for solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 31-34, 38-42, 43-45, and 47-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phadke (US Pub No. 2012/0127764) in view of Hovel (US Pub No. 2010/0078056), Aschenbrenner (US Pub No. 2005/0268959), Moon (US Pub No. 2013/0340804) and Jee (US Pub No. 2014/0345668) 
Regarding Claim 31, Phadke teaches photovoltaic module [502, Fig. 4 and 5, 0043], comprising:
a boost-less voltage conversion device configured to convert a first voltage from the photovoltaic laminate to a second voltage [400, Fig. 4, 0032,0045-0046].
Phadke et al. is silent on a photovoltaic laminate that includes a plurality of physically separated sub-cells formed upon singulation of a photovoltaic cell, and each of the plurality of sub-cells comprising a metallization structure bonded to a back surface, opposite a light-receiving surface, of each of the singulated and physically separated sub-cells , wherein the metallization structure electrically bridges at least two of the plurality of sub-cells; wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the metal portion is a unitary structure that extends over the groove for substantially the length of the groove.
Hovel et al. teaches each of the plurality of sub-cells comprising a connection structure [65A, Fig. 5A, 0089] bonded to a back surface [Fig. 5A], opposite a light-receiving surface [figure 5A], of each of the singulated and physically separated sub-cells [Fig. 5A], wherein the connection structure electrically bridges but does not entirely overlap at least two of the plurality of sub-cells, which comprises a n type and p type semiconductor [See 64A and 63B, Fig. 5A, 0089]; and wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells [Fig. 5A], an electrode portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the electrode portion is a structure that extends over the groove for substantially the length of the groove [See connection structure 65A, Fig. 5A, 0089], the length of the groove being parallel with corresponding edges of the first subcell and the second subcell adjacent to the groove, and the length of the groove orthogonal to a width of the groove, the width extending between the corresponding edges of the first sub cell and the second sub cell adjacent to the groove [Fig. 5A].
Since Phadke et al. teaches the use of a photovoltaic module, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilized the cells and connections of Hovel et al. in the module of Phadke et al. in order to provide improved overall cell efficiency [0024].
Jee et al. teaches a connection structure [520, Fig. 2, 0022] made of metal [500, Fig. 2, 0031, electrode can be made of metal] which connects a n type semiconductor region to a p type semiconductor region [see semiconductor regions 420 of C2 and 210 of C3, Fig. 2, 0022].
Since modified Phadke et al. teaches use of solar cells where p and n type semiconductor regions, and connection structures are configured in a similar manner, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Phadke et al. with the metal connection structure of Jee et al. as it is merely the selection of a known material for connection p and n type semiconductor regions in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Aschenbrenner et al. teaches a continuous interconnect structure with a continuous electrically conductive material having several regions, which have slits that provide strain relief [0026]. 
Since Phadke et al. teaches the use of a photovoltaic module, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Phadke et al. with the continuous interconnect design of Aschenbrenner et al. in order to provide stain relief [0026].
Within the combination above, modified Phadke et al. teaches the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the metal portion is a continuous structure that extends over the groove for substantially the length of the groove [See rejection above]
Moon et al. teaches a photovoltaic laminate [sealing agent 131 and 132, Fig. 6, 0037, 0084] that includes a plurality of physically separated sub-cells [151 and 152, Fig. 6, 0070] formed upon singulation  of a photovoltaic cell each of the plurality of sub-cells [Fig. 6] comprising a metallization structure bonded to a back surface [142, Fig. 6, 0072], opposite a light-receiving surface, of each of the singulated and physically separated sub-cells [Fig. 6], wherein the metallization structure electrically bridges the back surfaces of at least two of the plurality of sub-cells [0072]; 
Since modified Phadke et al. teaches a connection structure which are connected to a plurality of sub-cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the laminate of Moon et al. in the photovoltaic module of Phadke et al.  in order to block moisture and oxygen from the solar cells [0037].
	Regarding Claim 32, within the combination above, modified Phadke et al. teaches wherein the metal portion of the metallization structure  connects the sub-cells in-parallel, in-series, or a combination thereof. [See rejection of claim 32].
	Regarding Claim 33, within the combination above, modified Phadke et al. teaches wherein the boost-less voltage conversion device is a boost-less microinverter [0033], wherein the first voltage is a direct current (DC) voltage and the second voltage is an alternating current (AC) voltage [400, Fig. 4, 0032].
	Regarding Claim 34, within the combination above, modified Phadke et al. teaches wherein the metallization structure comprises a plated metal or a metal foil [Moon: 142, Fig. 6, 0093]
Regarding Claim 38, within the combination above, Phadke et al. discloses the boost-less voltage conversion device has Vmp > 1.43 Vgrid [0052].
	Regarding Claim 39, within the combination above, modified Phadke et al. teaches wherein the boost-less voltage conversion device is a boost-less direct current (DC) power optimizer with isolation, wherein both the first and second voltages are DC voltages [408, 0036, and 408 may comprise MPPT algorithm, 0037-0038].
	Regarding Claim 40, within the combination above, modified Phadke et al. teaches wherein the boost-less voltage conversion device is configured to provide the second voltage to a power grid [0033, 0041].
	Regarding Claim 41, within the combination above, modified Phadke et al. teaches wherein the boost-less voltage conversion device is further configured to operate in a bypass mode dependent on a Vmp of the photovoltaic module falling below a threshold value [0038-0039]].
Regarding Claim 42, Phadke teaches photovoltaic module [502, Fig. 4 and 5, 0043], comprising:
a boost-less voltage conversion device configured to convert a first voltage from the photovoltaic laminate to a second voltage [400, Fig. 4, 0032,0045-0046].
Phadke et al. is silent on a photovoltaic laminate that includes a plurality of physically separated sub-cells formed upon singulation of a photovoltaic cell, and each of the plurality of sub-cells comprising a metallization structure bonded to a back surface, opposite a light-receiving surface, of each of the singulated and physically separated sub-cells, wherein the metallization structure electrically bridges but does not entirely overlap the n type and p type semiconductor of at least two of the plurality of sub-cells; wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the metal portion is a unitary structure that extends over the groove for substantially the length of the groove, the length of the groove being parallel with corresponding edges of the first subcell and the second subcell adjacent to the groove, and the length of the groove orthogonal to a width of the groove, the width extending between the corresponding edges of the first sub cell and the second sub cell adjacent to the groove.
Hovel et al. teaches each of the plurality of sub-cells comprising a connection structure [65A, Fig. 5A, 0089] bonded to a back surface [Fig. 5A], opposite a light-receiving surface [figure 5A], of each of the singulated and physically separated sub-cells [Fig. 5A], wherein the connection structure electrically bridges but does not entirely overlap at least two of the plurality of sub-cells, which comprises a n type and p type semiconductor [See 64A and 63B, Fig. 5A, 0089]; and wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells [Fig. 5A], an electrode portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the electrode portion is a structure that extends over the groove for substantially the length of the groove [See connection structure 65A, Fig. 5A, 0089], the length of the groove being parallel with corresponding edges of the first subcell and the second subcell adjacent to the groove, and the length of the groove orthogonal to a width of the groove, the width extending between the corresponding edges of the first sub cell and the second sub cell adjacent to the groove [Fig. 5A]
Since Phadke et al.. teaches the use of a photovoltaic module, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilized the cells and connections of Hovel et al. in the module of Phadke et al. in order to provide improved overall cell efficiency [0024].
Jee et al. teaches a connection structure [520, Fig. 2, 0022] made of metal [500, Fig. 2, 0031, electrode can be made of metal] which connects a n type semiconductor region to a p type semiconductor region [see semiconductor regions 420 of C2 and 210 of C3, Fig. 2, 0022].
Since modified Phadke et al. teaches use of solar cells where p and n type semiconductor regions, and connection structures are configured in a similar manner, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Phadke et al. with the metal connection structure of Jee et al. as it is merely the selection of a known material for connection p and n type semiconductor regions in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Aschenbrenner et al. teaches a continuous interconnect structure with a continuous electrically conductive material having several regions, which have slits that provide strain relief [0026]. 
Since Phadke et al. teaches the use of a photovoltaic module, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Phadke et al. with the continuous interconnect design of Aschenbrenner et al. in order to provide stain relief [0026].
Within the combination above, modified Phadke et al. teaches the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the metal portion is a unitary structure that extends over the groove for substantially the length of the groove [See rejection above]
Moon et al. teaches a photovoltaic laminate [sealing agent 131 and 132, Fig. 6, 0037, 0084] that includes a plurality of physically separated sub-cells [151 and 152, Fig. 6, 0070] formed upon singulation  of a photovoltaic cell each of the plurality of sub-cells [Fig. 6] comprising a metallization structure bonded to a back surface [142, Fig. 6, 0072], opposite a light-receiving surface, of each of the singulated and physically separated sub-cells [Fig. 6], wherein the metallization structure electrically bridges the back surfaces of at least two of the plurality of sub-cells [0072]; 
Since modified Phadke et al. teaches a connection structure which are connected to a plurality of sub-cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the laminate of Moon et al. in the photovoltaic module of Phadke et al.  in order to block moisture and oxygen from the solar cells [0037].
	Regarding Claim 43, within the combination above, modified Phadke et al. teaches wherein the metal portion of the metallization structure  connects the sub-cells in-parallel, in-series, or a combination thereof [See rejection of claim 42].
	Regarding Claim 44, within the combination above, modified Phadke et al. teaches wherein the boost-less voltage conversion device is a boost-less microinverter [0033], wherein the first voltage is a direct current (DC) voltage and the second voltage is an alternating current (AC) voltage [400, Fig. 4, 0032].
	Regarding Claim 45, within the combination above, modified Phadke et al. teaches wherein the metallization structure comprises a plated metal or a metal foil [Moon: 142, Fig. 6, 0093].
	Regarding Claim 47, Phadke teaches photovoltaic module [502, Fig. 4 and 5, 0043], comprising:
a boost-less voltage conversion device configured to convert a first voltage from the photovoltaic laminate to a second voltage [400, Fig. 4, 0032,0045-0046].
Phadke et al. is silent on a photovoltaic laminate that includes a plurality of physically separated sub-cells formed upon singulation of a photovoltaic cell, and each of the plurality of sub-cells comprising a metallization structure bonded to a back surface, opposite a light-receiving surface, of each of the singulated and physically separated sub-cells , wherein the metallization structure electrically bridges but does not entirely overlap the n type and p type semiconductor of at least two of the plurality of sub-cells; wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the metal portion is a unitary structure that extends over the groove for substantially the length of the groove, the length of the groove being parallel with corresponding edges of the first subcell and the second subcell adjacent to the groove, and the length of the groove orthogonal to a width of the groove, the width extending between the corresponding edges of the first sub cell and the second sub cell adjacent to the groove.
Hovel et al. teaches each of the plurality of sub-cells comprising a connection structure [65A, Fig. 5A, 0089] bonded to a back surface [Fig. 5A], opposite a light-receiving surface [figure 5A], of each of the singulated and physically separated sub-cells [Fig. 5A], wherein the connection structure electrically bridges but does not entirely overlap at least two of the plurality of sub-cells, which comprises a n type and p type semiconductor [See 64A and 63B, Fig. 5A, 0089]; and wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells [Fig. 5A], an electrode portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the electrode portion is a structure that extends over the groove for substantially the length of the groove [See connection structure 65A, Fig. 5A, 0089], the length of the groove being parallel with corresponding edges of the first subcell and the second subcell adjacent to the groove, and the length of the groove orthogonal to a width of the groove, the width extending between the corresponding edges of the first sub cell and the second sub cell adjacent to the groove [Fig. 5A]
Since Phadke et al.. teaches the use of a photovoltaic module, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilized the cells and connections of Hovel et al. in the module of Phadke et al. in order to provide improved overall cell efficiency [0024].
Jee et al. teaches a connection structure [520, Fig. 2, 0022] made of metal [500, Fig. 2, 0031, electrode can be made of metal] which connects a n type semiconductor region to a p type semiconductor region [see semiconductor regions 420 of C2 and 210 of C3, Fig. 2, 0022].
Since modified Phadke et al. teaches use of solar cells where p and n type semiconductor regions, and connection structures are configured in a similar manner, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Phadke et al. with the metal connection structure of Jee et al. as it is merely the selection of a known material for connection p and n type semiconductor regions in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Aschenbrenner et al. teaches a continuous interconnect structure with a continuous electrically conductive material having several regions, which have slits that provide strain relief [0026]. 
Since Phadke et al. teaches the use of a photovoltaic module, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connection structure of modified Phadke et al. with the continuous interconnect design of Aschenbrenner et al. in order to provide stain relief [0026].
Within the combination above, modified Phadke et al. teaches the metal portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the metal portion is a unitary structure that extends over the groove for substantially the length of the groove [See rejection above]
Moon et al. teaches a photovoltaic laminate [sealing agent 131 and 132, Fig. 6, 0037, 0084] that includes a plurality of physically separated sub-cells [151 and 152, Fig. 6, 0070] formed upon singulation  of a photovoltaic cell each of the plurality of sub-cells [Fig. 6] comprising a metallization structure bonded to a back surface [142, Fig. 6, 0072], opposite a light-receiving surface, of each of the singulated and physically separated sub-cells [Fig. 6], wherein the metallization structure electrically bridges the back surfaces of at least two of the plurality of sub-cells [0072]; 
Since modified Phadke et al. teaches a connection structure which are connected to a plurality of sub-cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the laminate of Moon et al. in the photovoltaic module of Phadke et al.  in order to block moisture and oxygen from the solar cells [0037].
	Regarding Claim 48, within the combination above, modified Phadke et al. teaches wherein the metal portion of the metallization structure  connects the sub-cells in-parallel, in-series, or a combination thereof [See rejection of claim 47].
	Regarding Claim 49, within the combination above, modified Phadke et al. teaches wherein the boost-less voltage conversion device is a boost-less microinverter [0033], wherein the first voltage is a direct current (DC) voltage and the second voltage is an alternating current (AC) voltage [400, Fig. 4, 0032].
	Regarding Claim 50, within the combination above, modified Phadke et al. teaches wherein the metallization structure comprises a plated metal or a metal foil [Moon: 142, Fig. 6, 0093].
	Regarding Claim 52, within the combination above, modified Phadke et al. teaches a boost-less voltage conversion device [Abstract] configured to convert a first voltage from the photovoltaic laminate to a second voltage [Abstract].
	Regarding Claim 53, within the combination above, modified Phadke et al. is silent on wherein the groove is a thin laser groove.
	Jee et al. teaches p and n type semiconductor regions separated by a laser process [0039].
	Since modified Phadke et al. teaches a p and n type semiconductor regions which are separated by spaces, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the spaces between the n and p type semiconductor regions of modified Phadke with the laser process of Jee et al. as it is merely the selection of a known process for patterning semiconductor regions for solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 35, 46, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phadke (US Pub No. 2012/0127764) in view of Hovel (US Pub No. 2010/0078056), Aschenbrenner (US Pub No. 2005/0268959), Moon (US Pub No. 2013/0340804) and Jee (US Pub No. 2014/0345668) as applied above in addressing claim 31, 42, and 47 respectively, in further view of Croft (US Pub No. 2011/0061705)
Regarding Claim 35, within the combination above, Phadke et al. is silent on further comprising a junction box, wherein the boost-less voltage conversion device is located inside a housing of the junction box. Croft et al. discloses a J-box the can be moved to change the modules electrical connection state which comprises a inverter and DC/DC converter [Abstract].
It would have been obvious to one of ordinary skill in the art before the filing of the invention to add the DC/DC converter of Phadke et al. into the junction box of Croft et al. in order to be able to change in the pv module's electrical configuration state [Abstract] and provide protection for the module and other J-box components [0035].
Regarding Claim 46, within the combination above, Phadke et al. is silent on further comprising a junction box, wherein the boost-less voltage conversion device is located inside a housing of the junction box. Croft et al. discloses a J-box the can be moved to change the modules electrical connection state which comprises a inverter and DC/DC converter [Abstract].
It would have been obvious to one of ordinary skill in the art before the filing of the invention to add the DC/DC converter of Phadke et al. into the junction box of Croft et al. in order to be able to change in the pv module's electrical configuration state [Abstract] and provide protection for the module and other J-box components [0035].
Regarding Claim 51, within the combination above, Phadke et al. is silent on further comprising a junction box, wherein the boost-less voltage conversion device is located inside a housing of the junction box. Croft et al. discloses a J-box the can be moved to change the modules electrical connection state which comprises a inverter and DC/DC converter [Abstract].
It would have been obvious to one of ordinary skill in the art before the filing of the invention to add the DC/DC converter of Phadke et al. into the junction box of Croft et al. in order to be able to change in the pv module's electrical configuration state [Abstract] and provide protection for the module and other J-box components [0035].
Claims 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phadke (US Pub No. 2012/0127764) in view of Hovel (US Pub No. 2010/0078056), Aschenbrenner (US Pub No. 2005/0268959), Moon (US Pub No. 2013/0340804) and Jee (US Pub No. 2014/0345668) as applied above in addressing claim 31, in further view of Lu (2010 2nd IEEE International Symposium on Power Elec)
Regarding Claim 36, within the combination above, Phadke et al. discloses a boost less voltage conversion device with a isolation transformer [404, Fig. 4, 0032] but is silent on the switching frequency of greater than 100 KHz. Lu et al. discloses a DC/DC converter with a high frequency isolation transformer [Fig. 1, column 1, page 481, first column, introduction section] with a switching frequency of up to 300 KHz [Page 481, second column, second paragraph].
It would have been obvious to one of ordinary skill in the art before the filing of the invention to add the high frequency isolation transformer of Lu et al. to the DC/DC converter of Phadke et al. in order to avoid the use of a large transformer [Page 481, Introduction, first column]
Response to Arguments
Applicant’s arguments with respect to claim(s) 31-43, 45-48, and 50-53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to the new limitations, Hovel et al. teaches each of the plurality of sub-cells comprising a connection structure [65A, Fig. 5A, 0089] bonded to a back surface [Fig. 5A], opposite a light-receiving surface [figure 5A], of each of the singulated and physically separated sub-cells [Fig. 5A], wherein the connection structure electrically bridges but does not entirely overlap at least two of the plurality of sub-cells, which comprises a n type and p type semiconductor [See 64A and 63B, Fig. 5A, 0089]; and wherein the N-type semiconductor region of the first sub-cell and the P-type semiconductor region of the second sub-cell of the plurality of sub-cells extend along edges of respective sub-cells along a length of a groove that separates the N-type semiconductor region of the first sub-cell from the P-type semiconductor region of the second sub-cell of the plurality of sub-cells [Fig. 5A], an electrode portion is directly on the N-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the first sub-cell and directly on the P-type semiconductor region of the second sub-cell of the plurality of sub-cells, and the electrode portion is a structure that extends over the groove for substantially the length of the groove [See connection structure 65A, Fig. 5A, 0089], the length of the groove being parallel with corresponding edges of the first subcell and the second subcell adjacent to the groove, and the length of the groove orthogonal to a width of the groove, the width extending between the corresponding edges of the first sub cell and the second sub cell adjacent to the groove [Fig. 5A].
Hovel et al. teaches substrate 61 in figure 5A is transparent and can comprise solar panels on the other side of the substrate [0090], and Hovel et al. teaches each of the plurality of sub-cells comprising a connection structure [65A, Fig. 5A, 0089], where 65A is the connection structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726